Citation Nr: 1455758	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-25 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected residuals, dislocation, right shoulder, to include the propriety of the reduced evaluation to 10 percent, effective July 1, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to August 1994, March 2005 to March 2010, and from March 2011 to September 2012. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision.

In July 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ) in Pittsburgh, Pennsylvania.  A copy of the transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of this claim.

The Veteran filed a claim for entitlement to an increased rating for his service-connected residuals, dislocation, right shoulder in March 2010.  In response to this claim, the RO proposed in an October 2010 rating decision to decrease the 30 percent evaluation assigned to this disability to 10 percent.  In an April 2011 rating decision, the RO decreased the evaluation assigned to this disability to 10 percent, effective July 1, 2011.  Subsequently, in a January 2013 rating decision, the RO increased the evaluation assigned to this disability to 20 percent, effective November 2, 2012.

Despite the fact that the RO decreased the evaluation to 10 percent, effective July 1, 2011, the Board notes that the Veteran's DD 214 Form reflects that he was actually serving on active duty from March 14, 2011, to September 30, 2012.  The claims file contains no service treatment records from this time period.  The Board finds that service treatment records from this period could be pertinent to the issue of whether the evaluation assigned to the Veteran's right shoulder disability was properly reduced.  As such, this issue must be remanded in order to obtain all available service treatment records from this period of active duty service, as well as any treatment records from his service in the Army National Guard.  

Further, the Board notes that a Formal Finding of Unavailability of Service Treatment Records was issued in August 2010 regarding the Veteran's period of active duty service from March 2005 to March 2010.  Given that the Veteran submitted a claim for an increased rating for his right shoulder disability in March 2010, the Board finds that some of these records could potentially be pertinent to the issue on appeal.  Therefore, as the determination of the unavailability of these records appears to have been based primarily on a single request to the Records Management Center, with no evidence of requests being made specifically to the National Personnel Records Center (NPRC) or any other potentially relevant source, such as his Army National Guard unit, the Board finds that further effort should be made to obtain these records. 

Additionally, the Board notes that the Veteran underwent a VA shoulder examination most recently in November 2012, at which guarding of his shoulder was not noted.  However, more recently, the Veteran asserted at his July 2013 hearing that he experiences frequent episodes of guarding of his shoulder.  Therefore, as the Veteran's statements appear to indicate a worsening in symptoms since his last VA examination, the Veteran should be provided a new VA examination to determine the current severity of his right shoulder disability.

Finally, as this issue is already being remanded for further development, the RO should take this opportunity to obtain any available VA treatment records that have not already been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all available service treatment records from the Veteran's periods of active duty service (May 1994 to August 1994, March 2005 to March 2010, and March 2011 to September 2012), as well as all available service treatment records from his service in the Army National Guard.  Exhaustive efforts should be made to locate these records from all potential sources, to include the NPRC and the Veteran's Army National Guard Unit.  If these records are determined to be unavailable, a formal finding should be issued documenting such. 

2. Obtain all available VA treatment records from the Altoona VA Medical Center (VAMC) (and associated clinics) dated from November 20, 2012, to the present; and from the Pittsburgh VAMC (and associated clinics) dated from March 23, 2011, to the present.

3. Provide the Veteran with a VA examination in order to determine the current severity of his service-connected right shoulder disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide a rationale for any opinions.  

4. Thereafter, the RO should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



